PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimant and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. On October 15, 2002, claimant was a pedestrian walking along Lochgelly Road in Oak Hill, Fayette County, when he stepped off the road and into an open drain that was covered by grass. Stepping into the hole caused injury to claimant’s right leg.
2. Respondent was responsible for the maintenance of Lochgelly Road in Fayette County and respondent failed to maintain properly Lochgelly Road on the date of this incident.
3. As a result of this incident, claimant sustained medical expenses in the amount of $3,500, for which he had no insurance coverage.
4. Respondent and claimant have agreed that the sum of $2,100.00 is a fair and reasonable settlement for claimant’s out-of-pocket medical expenses and for claimant’s past and future pain resulting from his injury.
The Court has reviewed the facts of the claim and finds that respondent was negligent in its maintenance of Lochgelly Road in Fayette County on the date of this incident; that the negligence of respondent was the proximate cause of the damages sustained by claimant; and that the amount of the damages agreed to by the parties is fair and reasonable. Thus, claimant may make a recovery in this claim.
Accordingly, the Court is of the opinion to and does make an award in the amount of $2,100.00.
Award of $2,100.00.